Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 8, 2006                                                                                          Clifford W. Taylor,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
  130379(48)                                                                                          Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  JOANNE ROWLAND, a/k/a                                                                               Robert P. Young, Jr.
  JOAN ROWLAND,                                                                                       Stephen J. Markman,
                                                                                                                     Justices
           Plaintiff-Appellee, 

                                                                   SC: 130379       

  v                                                                CoA: 253210      

                                                                   Washtenaw CC: 03-000128-NO
  WASHTENAW COUNTY ROAD
  COMMISSION,
             Defendant-Appellant.
  _______________________________


               On order of the Chief Justice, the motion by the Michigan Municipal Risk
  Management Authority for leave to file a brief amicus curiae in this case is considered
  and it is GRANTED.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 8, 2006                        _________________________________________
                                                                              Clerk